ITEMID: 001-79579
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MACIEJ v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1949 and lives in Radom.
5. On 4 February 1993 the applicant was charged with acting as a procurer of prostitution.
6. On 15 October 1993 the Radom District Prosecutor filed a bill of indictment against the applicant with the Radom District Court.
7. The hearing set for 6 June 1994 was cancelled due to the applicant’s absence. Subsequently several hearings were cancelled. In particular, hearings scheduled for 4 July 1994, 22 September 1994, 3 November 1994 and 2 February 1995 were cancelled due to the absence of one of the coaccused. Seven hearings scheduled between 21 July 1995 and 7 February 1996 were cancelled for various procedural reasons. On 18 July 1996 the court held a hearing.
8. Between 20 February 1997 and 25 February 1999 the court held sixteen hearings at regular intervals of six weeks.
9. On 23 September 1999, 5 October 1999 and 18 October 1999 the court held further hearings.
10. On 25 October 1999 the Radom District Court gave judgment and convicted the applicant as charged. The court also sentenced the applicant to 1 year’s imprisonment stayed for 2 years.
11. On an unknown later date the applicant appealed against this judgment.
12. On 8 December 2000 the Radom Regional Court held a hearing and gave judgment. The court upheld the firstinstance sentence and dismissed the applicant’s appeal.
13. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 200V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005VIII and its judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 3446, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
